Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-14-00740-CV

                                         Art REYNA,
                                          Appellant

                                               v.

                              Irene BALDRIDGE and Kathy Hill,
                                        Appellees

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-03985
                       Honorable Cathleen M. Stryker, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.
We tax costs of this appeal against Appellant Art Reyna.

       SIGNED July 15, 2015.


                                                _____________________________
                                                Patricia O. Alvarez, Justice